Citation Nr: 1742280	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim for entitlement to service connection for a right hand disability 

2. Entitlement to service connection for a right hand disability. 

3. Entitlement to a rating greater than 30 percent for a right knee disability.

4. Entitlement to a rating greater than 20 percent for a lumbar spine disability.

5. Entitlement to a rating greater than 20 percent for a cervical spine disability.

6. Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Michael Miskowiec , an attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1970 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2017.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. In an August 2011 rating decision, the RO denied the Veteran's service connection claim for a right hand disability.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2. Evidence received since the August 2011 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right hand disability.  

3. The evidence of record fails to establish the presence of a current diagnosis of a right hand disability.

4. As of July 1, 2011, the Veteran's right knee disability has been manifested by chronic residuals consisting of severe painful motion or weakness in the right knee joint.

5. At no time during the appeal period has the Veteran's cervical spine disability been manifested by ankylosis or forward flexion of 15 degrees or less.  

6. At no time during the appeal period has the Veteran's lumbar spine disability been manifested by ankylosis or forward flexion of the thoracolumbar spine of 30 degrees or less.

7. The preponderance of the evidence demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since July 1, 2011.


CONCLUSIONS OF LAW

1. The August 2011 rating decision denying the Veteran's service connection claim for a right hand disability is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. The evidence received since the August 2011 rating decision is new and material, and the claim of entitlement to service connection for a right hand disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3. The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).

4. From July 1, 2011, the criteria for a disability rating of 60 percent for status post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

5. The criteria for an initial rating in excess of 20 percent for service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016).

6. The criteria for an initial rating in excess of 20 percent for service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016).

7. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Veteran has also been provided VA examinations in connection with the appeals of the Veteran's increased rating claims.  The examination reports reflect that the VA examiners reviewed the Veteran's claims file, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the other evidence of record.  Accordingly, the Board finds that in the aggregate, the VA examination reports are adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim.  

New and material evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

In a rating decision dated August 2011, the AOJ determined that the medical evidence of record failed to demonstrate a current diagnosis of a right hand disability.

Since that time, the Veteran has advanced additional evidence, including VA treatment records, statements in support of his claim, and testimony before the Board, shedding additional light on the claimed disability.  The Board finds this evidence "new," because it postdates the August 2011 rating decision, and "material," because it bears directly on points at issue on the question of entitlement to service connection for a right hand disability.  Consequently, the claim of service connection for a right hand disability may be reopened.

Entitlement to service connection for a right hand disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board notes that the Veteran does not appear to have been diagnosed with any chronic disorder involving his right hand at any point during the current appeal period.  VA treatment notes from late 2013 note the Veteran's dominant right hand to be within functional limits, and do not document any hand-related disorder.  Although the record does reveal June 2011 VA treatment notes documenting nonspecific right hand pain, the mere notation of a symptom is insufficient to sustain a finding of a current disability.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists.  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

In light of the lack of a current diagnosis, the Board finds that the Veteran has no current right hand disability, and as such, the preponderance of the evidence is against the claim of entitlement to service connection therefor.  Because the evidence preponderates against the instant claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Increased rating claim for the right knee

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  (Diagnostic Code 5262 pertains to nonunion or malunion of the tibia and fibula, neither of which is demonstrated by the evidence in this case; hence, this Diagnostic Code will not be discussed further).  A normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees; a 20 percent evaluation when it is limited to 30 degrees; and a 30 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 30 percent evaluation is allowed hen extension is limited to 20 degrees; a 40 percent evaluation is allowed when extension is limited to 30 degrees; and a 50 percent evaluation is allowed when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

The Veteran underwent total knee replacement surgery on his right knee in June 2010, and is rated as 100 percent disabled for the prescribed one-year period following that surgery.  His right knee disability is rated as 30 percent disabling thereafter, which rating is the minimum available under Diagnostic Code 5055.  However, the evidence of record shows chronic residuals consisting of, among other things, severe painful motion and weakness in the Veteran's right leg, since July 1, 2011.  

VA treatment records from July 1, 2011 onward show an initial positive response to the Veteran's right knee replacement, followed by worsening symptoms including pain, stiffness, antalgic gait and severely limited mobility.   January 2015 VA treatment notes show worsening knee pain and stiffness, characterized as "stabbing," "burning," and "throbbing," aggravated by even light activity or ambulation.  Recent testing has revealed less than full strength in knee flexion and extension as well.  VA treating providers have consistently noted the Veteran requires a cane to ambulate, and often uses a motorized shopping cart or scooter when he leaves his home.  

This evidence convinces the Board that assignment of a 60 percent rating for the Veteran's right knee, status post total knee replacement is warranted.  The Veteran's pain and functional limitation is plainly "severe," as it curtails his daily activities and ability to ambulate independently to a substantial degree.  Moreover, his knee disability is manifested by weakness in the affected limb.  

The Board also notes that the rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, again, the Veteran is already assigned the maximum schedular evaluation available for limitation of range of motion of his knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not applicable in this case.

Increased rating claims for the cervical and lumbar spine

The Veteran's cervical and lumbar spine disabilities are currently rated under Diagnostic Code 5242 (degenerative arthritis of the spine), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).  He is in receipt of a 20 percent rating for the entire period on appeal.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  As there is no evidence of IVDS in the instant case, the criteria of Diagnostic Code 5243 shall not be discussed further.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

As regards the cervical spine, a 20 percent rating is assigned for forward flexion of 15 degrees but not greater than 30 degrees; or combined range of motion not greater than 170 degrees. 

A 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

The Veteran's cervical spine disability is currently rated as 20 percent disabling, as is his lumbar disability.  

Range of motion testing of the cervical spine, conducted at a VA examination in May 2009, reveals flexion to 30 degrees, extension to 20, left and right lateral flexion to 20, and left and right lateral extension to 60.  The Veteran demonstrated pain with active range of motion, but did not suffer loss of range of motion after completion of three repetitions of testing.  There was no evidence of ankylosis.  This range of motion testing warranted assignment of a 20 percent rating based on the schedular criteria described above.  Although the Veteran reported daily pain and aching in his neck and upper back, his limitations on testing, coupled with the lack of any loss of function after multiple repetitions of testing, did not warrant assignment of the next available rating of 30 percent, particularly in light of the fact that the Veteran's range of motion, while limited, did not approach the degree of limitation contemplated in the 30 percent rating criteria.

Range of motion testing conducted at an August 2011 VA examination did not reveal significant loss of range of motion from the prior examination.  The Veteran demonstrated flexion to 40 degrees, extension to 5, right and left lateral flexion to 15, and right and left lateral rotation to 45.  On this occasion, a degree of loss of range of motion was noted after three repetitions, as were the Veteran's reports of painful motion and pain with repetitive use.  Again, however, the record does not demonstrate loss of range of motion approaching that contemplated by a 30 percent rating for limitation of motion of the cervical spine.  The Veteran's symptoms, characterized by limited cervical spine range of motion, are already contemplated by his 20 percent rating.  

Although VA treatment records show ongoing pain-related complaints, there has been no showing of loss of range of motion approaching limitation to 15 degrees of flexion, nor has there been any evidence of ankylosis in any degree of the cervical spine.  

Hence, the Board does not find that assignment of a higher rating for the cervical spine is warranted, even when contemplating DeLuca.  Because the preponderance of the evidence is against an evaluation in excess of 20 percent for a cervical spine disability, the claim is denied.

As regards the lumbar spine, range of motion testing conducted in May 2009 showed flexion to 60 degrees, extension to 15, left lateral flexion to 10, right lateral flexion to 15, left lateral rotation to 15, and right lateral rotation to 10.  The Veteran reported pain with active range of motion, and suffered a small degree of loss of range of motion, with flexion limited to 55 degrees, after three repetitions of testing.  As described above, this range of motion testing squarely supports the assignment of a 20 percent rating for the Veteran's thoracolumbar spine disability. 

August 2011 range of motion testing showed flexion to 45 degrees, right and left lateral flexion to 10, and right and left lateral rotation to 10, with reported pain on active range of motion.  Again, a degree of loss of range of motion was noted after three repetitions, and the Veteran complained of pain on use, weakness, and fatigability.  However, critically, straight leg raise testing was negative bilaterally.  Again, while testing demonstrated clear loss of range of motion, that loss did not approach the degree contemplated in a 40 percent or higher rating. 

Moreover, there has never been a showing of ankylosis at any level of the Veteran's spine, and while the record reflects the use of ambulatory devices to assist in ambulation, these appear to be necessary primarily due to the Veteran's bilateral knee disabilities, rather than his back problems.  Based on his range of motion testing, and despite consideration of the provisions outlined in sections 4.40, 4.45, and 4.59, the Board finds the Veteran's lumbar symptoms are adequately contemplated by his current 20 percent rating.  

Because the evidence preponderates against an evaluation in excess of 20 percent for a lumbar disability, the claim is denied.

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.  

The Veteran is service connected for a number of disabilities, including bilateral knee disabilities, depression, cervical and lumbar spine disabilities, a left shoulder disability, and radiculopathy of the bilateral lower extremities.  His combined rating from July 1, 2011 to June 11, 2012 is 70 percent; from June 12, 2012 to August 19, 2013, the combined rating is 80 percent; and as of August 20, 2013, it is 90 percent.  Further, as ordered by this decision, the Veteran's right knee disability is rated as 60 percent disabling.  Hence, the Veteran satisfies the above-described schedular criteria for entitlement to a TDIU.

The Veteran contends that his service-connected disabilities have rendered him altogether unable to secure or follow gainful employment since July 1, 2011.  The evidence of record soundly supports this proposition.  

The record shows the Veteran took some college courses, but did not complete a college degree.  During his long military career, the Veteran partook of numerous military training courses.  He worked for approximately seven years as an area sales manager for a Cleveland, Ohio firm after separation, before he left the workforce due to his physical and mental disabilities.  

As discussed above, VA examination reports from late 2011 reflect reduced spinal range of motion, along with back pain on use.  VA treatment records covering the period at issue show an initial positive response to the Veteran's right knee replacement, followed by gradually worsening symptoms including pain, stiffness, gait abnormalities and severely limited mobility.  The Veteran generally requires a cane to ambulate, and often uses a motorized shopping cart or scooter when he leaves his home.  In addition to debilitating physical symptoms, the record documents severe psychiatric symptoms including mood instability, irritability, loss of sense of self-worth due to the Veteran's inability to work, and difficulty adjusting to life with his physical limitations.  

The Board also notes that the Veteran is presently receiving Social Security Administration disability benefits due to his physical and mental limitations, a fact which, while not dispositive in the instant case, further supports the Veteran's contentions that his service-connected disabilities render him unable to work.  

Accordingly, the Board finds that a preponderance of the evidence shows that the Veteran's service-connected disabilities have rendered him unemployable under the applicable regulations since July 1, 2011.  Entitlement to a TDIU is warranted from that date.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The claim of entitlement to service connection for a right hand disability is reopened.

Entitlement to service connection for a right hand disability is denied.

Entitlement to a 60 percent for a right knee disability as of July 1, 2011, is granted.

Entitlement to a rating in excess of 20 percent for a cervical spine disability is denied.

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to a TDIU as of July 1, 2011 is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


